Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification

The disclosure is objected to because of the following informalities:  Comparative Example 1 and Comparative Example 2 refer “Production Example 16” and “Production Example 17”, respectively.  Page 77 of the specification. However, Production Examples 16 and 17 are not disclosed in the specification.  Specification discloses Production Examples 1-14.  Pages 63-69 of the specification. 
  
Appropriate correction is required.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Claim 8 recites “the double-sided pressure sensitive adhesive tape is used in fixing one of a display portion and a display portion-protecting member with respect to a housing in the mobile device.”  This claim depends from claim 1, wherein claim 1 recites “A double-sided pressure-sensitive adhesive tape for use in fixing a member to be included in a mobile device.”  Accordingly, claim 8 fails to further limit the subject matter of the claim upon which it depends. 

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang, Phill (WO 2017/100995 A1; US 20190390086 A1 is relied upon as English equivalent document in the Office action).

As to claim 1, Zhang teaches an adhesive tape with a backing and a pressure-sensitive adhesive (PSA) on both sides of the backing (0133).  Accordingly, Zhang teaches a double-sided PSA tape comprising a PSA layer.  Zhang further teaches that the PSA is formed by curing a curable composition (PSA composition) (0041, 0126).   The curable composition of Zhang contains expanded polymer microspheres (organic hollow filler) in order to further improve drop protection performance of the PSA (0097).  Zhang further teaches that the expanded polymer microsphere is an essentially spherical known material comprises of a polymer casing and a cavity within the casing (0097).  

Zhang teaches that acrylate PSA is frequently used in consumer electronic products, e.g. in cellphones, tablet computers, notebook computers (0003).  Moreover, Zhang teaches that the acrylate PSA such as double sided acrylic foam adhesive tapes can be used to stick a display panel to a casing (0003).   The recitation “for use in fixing a member to be included in a mobile device” is interpreted as an intended use of the 

As to claim 2, Zhang does not explicitly teach the specific gravity of the organic hollow filler (hereinafter “hollow filler”).  However, Zhang and applicant use identical hollow filler, namely Matsumoto Microsphere FN-80SDE (see Table 1 and Table 9 of Zhang, and Production Example 11 of the present application specification).  Accordingly, absent any factual evidence on the record, a person having ordinary skill in the art would recognize that the hollow filler of Zhang would inherently have the claimed specific gravity. 

As to claim 3, Zhang teaches that the hollow filler has a particle diameter of 20-40 µm (see Matsumoto Microsphere FN-80SDE in Table 1 having a diameter of 20-40 µm). 

As to claim 4, Zhang does not explicitly teach whether the hollow filler is an acrylonitrile based.  However, as set forth previously, Zhang and applicant use identical hollow filler, namely Matsumoto Microsphere FN-80SDE (see Table 1 and Table 9 of Zhang, and Production Example 11 of the present application specification).  Accordingly, absent any factual evidence on the record, a person having ordinary skill in the art would recognize that the hollow filler of Zhang would inherently be acrylonitrile based. 


As to claim 7, the content of 2EHA monomer of Zhang is 64.5 parts by weight (64.5 wt%).  (Table 2, code S4), which is within the claimed range of 50 wt% to 100 wt%.  

As to claim 8 recitation “the double-sided pressure sensitive adhesive tape is used in fixing one of a display portion and a display portion-protecting member with respect to a housing in the mobile device.”, this recitation is interpreted as an intended use of the claimed PSA tape.  Given that Zhang teaches identical adhesive tape as the claimed invention, a person having ordinary skill in the art would recognize that the adhesive tape of Zhang meets the claimed intended use.  MPEP 2111.02.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang, Phill (WO 2017/100995 A1; US 20190390086 A1).

Zhang does not explicitly disclose the thickness of the PSA tape as claimed. However, Zhang discloses that the dry PSA has a thickness of at most 400 µm (0131). It is submitted that the aforementioned thickness disclosed by Zhang is of the adhesive and not the entire PSA tape (backing plus the PSA).  However, for adhesive having a thickness of 400 µm as disclosed by Zhang, a person having ordinary skill in the art would recognize that the PSA tape of Zhang with a backing would have a thickness of greater than 100 µm.  Alternatively, it would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to arrive at a workable range of the thickness, including the claimed, motivated by the desire to form adhesive tape with suitable strength and flexibility. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANISH P DESAI whose telephone number is (571)272-6467. The examiner can normally be reached Mon-Fri 8:00 am ET to 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANISH P DESAI/
Anish DesaiPrimary Examiner, Art Unit 1788
January 24, 2022